Exhibit 99.7 SANDSPRING RESOURCES LTD. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Introduction The following management’s discussion and analysis (“MD&A”) of the financial condition and results of the operations of Sandspring Resources Ltd. (the “Company” or “Sandspring”) constitutes management’s review of the factors that affected the Company’s financial and operating performance for the three and six months ended June 30, 2010.References to “Sandspring” in the MD&A refer to the Company and its subsidiaries taken as a whole.This MD&A was written to comply with the requirements of National Instrument 51-102 – Continuous Disclosure Obligations.This discussion should be read in conjunction with the unaudited interim consolidated financial statements of the Company for the three and six months ended June 30, 2010, together with the notes thereto, and the unaudited interim consolidated financial statements for the three and six months ended June 30, 2009, together with the notes thereto.Results are reported in Canadian dollars, unless otherwise noted.The unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Information contained herein is presented as at August 25, 2010 unless otherwise indicated. Amounts in US dollars were converted to Canadian dollars at a rate of $1 USD $1.0484 Canadian dollars. Further information about the Company and its operations is available on Sandspring’s website at www.sandspringresources.com or on the System for Electronic Document Analysis and Retrieval (“SEDAR”) at www.sedar.com. The Company’s outstanding common shares (the “Common Shares”) are listed on the TSX Venture Exchange under the symbol “SSP”. Caution Regarding Forward-Looking Statements Except for statements of historical fact relating to the Company, certain information contained in this MD&A constitutes “forward-looking information” under Canadian securities legislation.Forward-looking information includes, but is not limited to, statements with respect to the potential of the Company’s properties; the future price of gold; success of exploration activities; costs and timing of future exploration and development; the estimation of mineral resources; conclusions of economic evaluations; requirements for additional capital; and other statements relating to the financial and business prospects of the Company.Generally, forward-looking information can be identified by the use of forward-looking terminology such as “plans”, “expects”, or “does not expect”, “is expected”, “budget”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates”, or “does not anticipate”, “believes”, or variations of such words and phrases.Forward-looking information is based on the reasonable assumptions, estimates, 2 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 analysis and opinions of management made in light of its experience and its perception of trends, current conditions and expected developments, as well as other factors that management believes to be relevant and reasonable in the circumstances at the date that such statements are made.Forward-looking information is inherently subject to known and unknown risks, uncertainties and other factors that may cause the actual results, level of activity, performance or achievements of the Company to be materially different from those expressed or implied by such forward-looking information, including but not limited to risks related to: · The Company’s goal of creating shareholder value by concentrating on the development of the Toroparu Gold-Copper Prospect (“Toroparu”) located in the Upper Puruni Area, Guyana (“Upper Puruni Property”), believing that it has the potential to contain economic gold deposits (See “Goal” below); · Management’s assessment of future plans for the Upper Puruni Property and Toroparu (See “Mineral Exploration Properties” below as well as “Liquidity and Capital Resources”); · Managements’ economic outlook regarding future trends (See “Trends” below); · The Company’s exploration budget of $12 million on the Upper Puruni Property, and in particular, the availability of skilled labour, timing and the amount of the expected budget (See “Mineral Exploration Properties” below as well as “Liquidity and Capital Resources”); · The Company’s ability to meet its working capital needs at the current level in the short term (See “Outlook and Overall Performance” below as well as “Liquidity and Capital Resources”); · Expectations with respect to raising capital (See “Outlook and Overall Performance” below as well as “Liquidity and Capital Resources”); · Sensitivity analysis on financial instruments may vary from the amounts disclosed (See “Financial Instruments” below); and · Government regulation and environmental liability (See “Risk Factors” below). Although management of the Company has attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking information, other factors could also cause materially different results.There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements.Accordingly, readers should not place undue reliance on forward-looking information.The Company does not undertake to update any forward-looking information, except in accordance with applicable securities laws. 3 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Description of Business The Company was incorporated pursuant to the provisions of the Business Corporations Act (Alberta) on September 20, 2006.The Company was classified as a Capital Pool Company (“CPC”) as defined in Policy 2.4 of the TSX Venture Exchange.On May 15, 2007, the Company completed its initial public offering of 2,000,000 Common Shares at $0.10 per Common Share, for gross proceeds of $200,000.The Common Shares began trading on the TSX Venture Exchange effective August 24, 2007, under the symbol “SSP.P” and were halted from trading immediately upon the commencement thereof, pending the announcement of a proposed qualifying transaction as such term is defined in the TSX Venture Exchange Corporate Finance Manual. On November 24, 2009, the Company announced the completion of the acquisition (the “Acquisition”) of 100% of the issued and outstanding shares of GoldHeart Investments Holdings Ltd. (“GoldHeart”) which qualified as the Company’s qualifying transaction (the “Qualifying Transaction”).GoldHeart, through its wholly-owned subsidiary ETK Inc. (“ETK”), holds certain mineral and prospecting interests in an area within the Republic of Guyana, South America that the Company refers to as the Upper Puruni Property. The Company continued out of Alberta and into Ontario effective March 31, 2010. The Company holds, within the exterior boundaries of the Upper Puruni Property, Toroparu which hosts a National Instrument 43-101 of the Canadian Securities Administrators (“NI 43-101”) compliant resource consisting of (i) 2.891 million ounces of gold and 288 million pounds of copper in the Indicated Resource category, and (ii) .895 million ounces of gold and 66 million pounds of copper in the Inferred Resource category.Toroparu is the subject of a technical report (the “Technical Report”) issued by P&E Mining Consultants Inc. (“P&E”) which was completed on July 16, 2010, with an effective date of May 12, 2010 (See “Subsequent Events” below).The full text of the Technical Report is posted on SEDAR at www.sedar.com. The Company is in the process of exploring the Upper Puruni Property and has not yet established whether it contains reserves that are economically recoverable.Currently the Company is focused on Toroparu.The Company’s ability to ensure continuing operations is dependent on the discovery of economically recoverable reserves, confirmation of its interest in the underlying mineral claims, and its ability to obtain necessary financing to complete the exploration activities, development and future profitable production. 4 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Goal The Company’s goal is to provide superior returns to its shareholders by (i) focusing on the exploration and development of its mineral and prospecting interests in the Upper Puruni Property, more specifically Toroparu and (ii) evaluating, and acquiring if appropriate, other mineral opportunities within Guyana. Outlook and Overall Performance On March 25, 2010, the Company concluded an early exercise warrant incentive program for its unlisted Common Share purchase warrants (the “Warrants”).The Warrants are currently exercisable at a price of $0.50 per share until November 24, 2012.The Company offered an inducement of an additional 0.08 of a Common Share per Warrant to each warrantholder that exercises its Warrants during a 30 calendar day early exercise period that commenced February 23, 2010 and expired on March 25, 2010. Under the program, the Company received gross proceeds of approximately $2.5 million and issued 5,031,368 Common Shares pursuant to the exercise of the Warrants by holders during the early exercise period in accordance with the original terms of the Warrants and issued 466,059 incentive shares to warrantholders.All incentive shares issued under the early exercise warrant program are subject to a four month hold period from the date of issuance. On March 26, 2010, the Company completed itspreviously announced bought-deal private placement offering of special warrants (the “Special Warrants”).In connection with the completion of the bought-deal private placement of SpecialWarrants, the Company raised gross proceeds of $12 million, including the exercise ofthe full underwriters’ option of $2 million.Each Special Warrant was exercised for one (1)Common Share, pursuant to the qualification of the distribution of Common Shares issuable upon deemed exercise of the Special Warrants by way of short-form prospectus dated April 28, 2010 (See “Subsequent Events” below). During the six month period ended June 30, 2010, the Company spent $6,484,335 on exploration activities in the Upper Puruni Property, of which $4,279,928 was spent in the second quarter.At June 30, 2010, the Company had mineral interests valued at $35,418,956, compared to $28,919,768 at December 31, 2009, an increase of about $6.5 million.The increase in the valuation of the mineral interests was a result of the exploration costs incurred. At June 30, 2010, the Company had working capital of $6,378,318 compared to $12,119,802 at March 31, 2010, and $1,154,233 at December 31, 2009.The Company had cash and cash equivalents of $9,086,614 at June 30, 2010 compared to $14,092,492 at March 31, 2010, and $2,896,101 at December 31, 2009.The increase in cash and cash equivalents during the three 5 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 months ended March 31, 2010 of about $11.2 million is primarily due to the bought-deal private placement of Special Warrants on March 26, 2010, pursuant to which the Company raised aggregate gross proceeds of about $11,280,000.Combined with the early exercise warrant incentive program, the Company raised approximately $14.5 million before share issuance costs during the first quarter.The funds raised by the Company, net of costs, were offset by cash expenditures on exploration activities of $2,204,414 in the first quarter and $4,279,928 in the second quarter plus operating expenses. See “Mineral Exploration Properties” below. Trends The Company anticipates that it will continue to experience net losses as a result of ongoing exploration of the Upper Puruni Property and operating costs until such time as revenue-generating activity is commenced.The Company’s future financial performance is dependent on many external factors.Both the price of, and the market for, gold is volatile, difficult to predict, and subject to changes in domestic and international political, social, and economic environments.Circumstances and events such as current economic conditions and ongoing volatility in the capital markets could materially affect the future financial performance of the Company.For a summary of other factors and risks that have affected, and which in future may affect, the Company and its financial position, please refer to the sections entitled “Trends” and “Risk Factors” in the Company’s management's discussion and analysis for the fiscal year ended December 31, 2009, available on SEDAR at www.sedar.com. Contingencies The Company’s mining and exploration activities are subject to various government laws and regulations relating to the protection of the environment. As at June 30, 2010, the Company does not believe that there are any significant environmental obligations requiring material capital outlays in the immediate future and anticipates that such obligations will only arise when mine development commences. Off-Balance Sheet Arrangements As of the date of this discussion, the Company has no material off-balance sheet arrangements, such as guarantee contracts, derivative instruments, or any other obligations that would have triggered financing, liquidity, market or credit risk to actual or proposed transactions. 6 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Mineral Exploration Properties PPMSs, MPs, PLs and small scale claims All mineral tenure in Guyana is owned by the Government of Guyana and is regulated by the Guyana Geology and Mines Commission (“GGMC”).The Guyanese mineral tenure system is structured to permit four scales of operation.These include small scale claims of 1500 x 800 ft. or a river claim consisting of one mile of a navigable river and are restricted to ownership by Guyanese.Medium scale prospecting permits (“PPMSs”) and medium scale mining permits (“MPs”) cover between 140 to 1200 acres each and are restricted to ownership by Guyanese. Foreigners may enter into joint venture arrangements whereby the two parties jointly develop property subject to PPMSs, MPs and small scale claims.Prospecting licenses (“PLs”) covering between 500 and 12,800 acres are granted to foreign companies.Large areas for geological surveys are granted as Permission for Geological and Geophysical Surveys with the objective of applying for PLs over favourable ground. ETK’s Positions of Claim Ownership The Upper Puruni Property consists of a claim block located in the Upper Puruni area of western Guyana which is approximately 210 km west of Georgetown, the capital city of Guyana.This claim block, roughly 47 km by 32 km in size, is comprised of 164 contiguous PPMSs, 13 MPs and 7 small scale claims that together cover an area of 194,661 acres (78,810 hectares) and 5 contiguous PLs that cover an area of 57,997 acres (23,471 hectares). Toroparu is located within the exterior boundaries of the Upper Puruni Property and is the subject of the Technical Report. ETK, the Company’s wholly owned subsidiary, acquired the rights to 5 PLs on September 18, 2002, from the Government of Guyana.These PLs are held by ETK in its own name. Material components of project expenditures for the PLs that were incurred in the six month period ended June 30, 2010 total $36,789.In the first quarter, $31,840 was used to purchase geologic mapping equipment.In the second quarter, $4,949 was used to conduct environmental testing. ETK also holds interest in PPMSs, MPs and small scale claims in the Upper Puruni Property through joint ventures with local Guyanese businessmen: namely, Alfro Alphonso (“Alphonso”), Wallace (Edgar) Daniels (“Daniels”) and the Godette family (“Godette”) who hold PPMSs, MPs and small scale claims. 7 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Alphonso Joint Venture The Company has rights to 145 PPMSs, 10 MPs and 7 small scale claims pursuant to the joint venture agreement between ETK and Alphonso (the “Alphonso Joint Venture”).Toroparu is located within MP A-4/MP/011, which is subject to the terms of the Alphonso Joint Venture.The Alphonso Joint Venture Agreement stipulates that ETK is the sole operator and has the sole decision-making discretion in all matters related to the conduct of prospecting, exploration, development activities, and mining activities for the recovery of gold or other metals, minerals or gemstones from the joint venture lands.An in-kind royalty of 6% is payable to Alphonso on all gold production from the claims subject to the Alphonso Joint Venture. The Alphonso Joint Venture also gives ETK the option (the “Buy-Out Option”) of purchasing 100% of Alphonso’s interest in the Alphonso Joint Venture for the sum of USD$20,000,000.The Buy-Out Option does not have an expiry date.There are no credits against the USD$20,000,000 option price for royalty or other payments made by ETK to Alphonso. The Company’s work has focused on Toroparu.As noted, the Company has continued the drilling program that was in progress at the time of the Acquisition.Since the Acquisition, the Company has announced drill results as set out below under “Drilling Results”. January – March 2010 Expenditures The following table is a breakdown of the material components of exploration and development expenditures incurred during the first quarter on Toroparu. Exploration and Development Expenditures Three Month Period ended March 31, 2010 Consultants $ Drilling Costs Assaying Geophysics Equipment and Supplies Operational Expenses Administrative Total $ 8 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 April – June 2010 Expenditures The following table is a breakdown of the material components of exploration and development expenditures incurred during the second quarter on Toroparu. Exploration and Development Expenditures Three Month Period ended June 30, 2010 Consultants $ Drilling Costs Assaying Geophysics Environmental Equipment and Supplies Operational Expenses Administrative Total $ Daniels Joint Venture Pursuant to the Joint Venture Agreement with Daniels (the “Daniels Joint Venture”), the Company, through its wholly owned subsidiary ETK, has rights to 19 PPMSs and ten parcels of land for which Daniels has applied for the issuance of PPMSs.Pursuant to the Daniels Joint Venture, ETK acquired sole operatorship and sole decision-making discretion in all matters pertaining to gold exploration of the lands subject to the Daniels Joint Venture. ETK has the exclusive right to mine and sell all gold and other precious metals it may recover from the lands subject to the Daniels Joint Venture.The Daniels Joint Venture provides for a payment to Daniels of an annual rental equal to 10% of the total rental payments for claims which are subject to the Daniels Joint Venture and a 1% net profits interest to Daniels of up to, but not to exceed, USD$50,000 over the term of the Daniels Joint Venture. The rights to the ten parcels of land mentioned above that are included within the Daniels Joint Venture are subject to a title dispute with a third-party.The Company monitors the dispute but does not consider it to be of any material significance to the Company as the ten parcels of land do not contain any known material mineral resource. No geologic work, including surface sampling, trenching, drilling, or mapping has been performed on any of the lands subject to the Daniels Joint Venture Agreement by ETK and no material value has been assigned by the Company to any of these lands at this time.None of the lands subject to the Daniels Joint Venture Agreement are evaluated or considered in the 9 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Technical Report.Exploration expenditures on the Daniels Joint Venture totalled $nil for the three and six month period ended June 30, 2010. Godette Joint Venture The Company, through its wholly owned subsidiary ETK, has rights to 3 MPs pursuant to the Godette Joint Venture Agreement (the “Godette Joint Venture”) subject to the obligation of ETK to make monthly rental payments to the Godettes. ETK has sole operatorship and sole decision-making discretion in all matters pertaining to gold exploration on the lands subject to the Godette Joint Venture.ETK also has the sole and exclusive right to sell all gold, other precious metals or gemstones it may recover from the properties.The Godette Joint Venture also gives ETK the option of purchasing 100% of the Godettes’ interest in the Godette Joint Venture for the sum of USD$300,000.The buyout option does not have an expiry date.There are no credits against the USD$300,000 option price for royalty or other payments made by ETK to the Godettes.The MPs that are the subject of the Godette Joint Venture, are not evaluated or considered in the Technical Report as these MPs were acquired by ETK subsequent to the finalization of the Technical Report. Limited geologic work has been performed by ETK on the land subject to the Godette Joint Venture Agreement and no material value has been assigned by the Company to this land at this time. Exploration expenditures on the Godette Joint Venture totalled $nil for the three and six month period ended June 30, 2010. Rentals and Royalties All mineral claims in Guyana are renewed annually through payment of annual rentals on the anniversary of the issue date.Rentals on the claims controlled by the ETK are payable annually.ETK has been, and will continue to remain responsible for the payment of rentals.All rentals are paid in full for all claims as of the date of this discussion. All minerals produced from Guyana mineral claims are subject to royalties of 5% payable in cash or kind to the Government of Guyana. Environmental Liabilities The Upper Puruni Property is not the subject of any known environmental liabilities. 10 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Location of Known Mineralization, Resources, Mine Workings, Tailings Ponds and Improvements Exploration work within the Upper Puruni Property conducted by ETK has defined a gold/copper resource at Toroparu.Toroparu is comprised of a 250 x 200 x 30 meter open pit, a gravity separation mill, 60 person camp, administration buildings, mechanical shop, and airstrip. Permits Required to Conduct Exploration Work ETK has all necessary permits and permissions currently required to conduct its exploration work and seasonal mining and gravity recovery of gold and other minerals on the Upper Puruni Property. Drilling Results The following description of the diamond drilling results has been prepared and verified by Mr. Brian Ray, and is included herein with the consent of Mr. Ray. Mr. Ray is a “qualified person” within the meaning of NI 43-101. Diamond drilling continued throughout second quarter of 2010 with 21 holes (TPD-067 through 87) totalling 11670 m. Assay results and composite average grade intervals from 16 drill holes were reported to Jul 26, 2010. Drilling focused on testing the strike extent of the Toroparu west deposit.Assay highlights include 151.5 m of 1.07 g/t Au and 0.04% Cu in hole TPD-080.In Hole TPD-077, two mineralized intervals were intersected:a) 171 m grading 0.59 g/t Au and 0.07% Cu, followed by, b) 19.5 m returning 0.58 g/t Au and 0.15% Cu. Intercepts such as 1.21 g/t Au and 0.03 % Cu over 169.5 m in hole TPD-076 indicate the presence of high-grade mineralization which the Company is following up.Full composite average assay results are listed below in Table 1. Gold and copper mineralization is hosted by near vertical quartz-calcite veinlets cross-cutting intermediate tuff as disseminated sulphides. 11 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Table 1: Summary of 2010 Drill Hole Composite Assays Sandspring Resources - Toroparu Project Potentially bulk minable interval(s) Hole ID From (m) To (m) Interval (m) Au (g/T) Cu(%) From(m) To(m) Interval (m) Au (g/T) Cu(%) TPD-065 31 50 19 31 44 50 6 80 3 15 3 TPD-066 99 3 6 3 24 21 18 0 TPD-067 4 12 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Hole ID From(m) To(m) Interval (m) Au(g/T) Cu(%) From(m) To(m) Interval (m) Au(g/T) Cu(%) 3 24 3 TPD-068 67 0 15 3 3 21 0 0 TPD-069 68 86 18 68 80 86 6 13 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Hole ID From(m) To(m) Interval (m) Au(g/T) Cu(%) From(m) To(m) Interval (m) Au(g/T) Cu(%) 0 0 TPD-070 0 4 4 13 TPD-071 27 30 33 3 45 47 2 50 62 71 89 84 3 TPD-072 75 3 14 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Hole ID From(m) To(m) Interval (m) Au(g/T) Cu(%) From(m) To(m) Interval (m) Au(g/T) Cu(%) 30 12 1 9 TPD-073 40 43 3 51 1 54 3 9 9 0 0 TPD-074 0 6 3 TPD-075 1 10 9 0 1 0 10 0 34 0 3 15 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 HOLE ID From(m) To(m) Interval (m) Au(g/T) Cu(%) From(m) To(m) Interval (m) Au(g/T) Cu(%) 0 3 3 21 3 3 3 27 3 TPD-076 24 9 9 9 12 3 12 TPD-077 67 67 70 3 76 0 16 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Hole ID From(m) To(m) Interval (m) Au(g/T) Cu(%) From(m) To(m) Interval (m) Au(g/T) Cu(%) 0 9 1 3 3 TPD-078 7 7 13 16 66 72 0 78 0 TPD-079 0 TPD-080 0 6 17 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Hole ID From(m) To(m) Interval (m) Au(g/T) Cu(%) From(m) To(m) Interval (m) Au(g/T) Cu(%) 9 21 15 6 3 6 6 * true widths are estimated at approximately 70% of core length widths; all values >0.5 g/t; bold values >1g/t Au Analytical testing and reporting of quantitative assays for Holes TPD‐065 to TPD‐080 was performed independently by Acme Analytical Laboratories Ltd. (AcmeLabs). AcmeLabs is an ISO 9001:2008 accredited laboratory for the analytical tests reported, with sample preparation in Georgetown, Guyana and analytical procedures performed in Santiago, Chile and Vancouver, Canada. A system of blanks, standards and duplicates were added to the Toroparu sample stream by the Company to verify accuracy and precision of assay results. 2010 Budget Project/Property Name Plans for Project Planned Expenditures (approx.) Expenditures to June 30, 2010 Remaining Commitment (approx.) Timing for Completion of Planned Activities Upper Puruni Property $12.0 million (2)(3) $4.21 million Quarter 4 of fiscal 2010 Prospecting Licenses Quarter 4 of fiscal 2010 18 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 (1)Sandspring is nearing completion of its initial 2010 exploration program comprising mapping, and geophysical surveys and diamond drilling at an estimated aggregate cost of $9.0 million.About $1.21 million remains to be spent for fiscal 2010 under this initial program.In addition, Sandspring has outlined a Proposed Phase I Budget of approximately 10,000 metres of in-fill and step-out diamond drilling plus associated expenses at a total cost of approximately $3.0 million.This program is outlined in the NI 43-101 technical report completed on July 16, 2010.A 2011 exploration program will be developed as the results of the 2010 exploration program have been evaluated. (2)Excludes acquisition costs and assumes approximately 50,000 metres of diamond drilling, approximately 70 kilometres of ground geophysics, and airborne satellite photography; these planned expenditures have been determined by P&E, after consideration of the results of the 2009 exploration results, to be consistent with the base plan in the final prospectus dated November 13, 2009. (3)Discretionary, subject to change if management decides to scale back operations or accelerate exploration. (4)Sandspring plans to complete a 2010 exploration program of the PLs comprising of reconnaissance and geologic mapping.$213,211 remains to be spent for fiscal 2010 Technical Disclosure Mr. Brian Ray, an employee of the Company, is a Qualified Person as defined under NI 43-101.Mr. Ray has reviewed and verified the information under the heading “Drilling Results” under Section “Mineral Exploration Properties” above. NI 43-101 compliant indicated mineral resource was independently modeled by Dr. Wayne Ewert, P.Geo., Mr. Eugene Puritch, P.Eng., Ms. Tracy Armstrong, P.Geo., and Mr. Antoine Yassa, P. Geo. Overall Objective The objective of the Company is to develop Toroparu, further explore and expand its geological knowledge related to the Upper Puruni Property, and to pursue the development of mineralization, if discovered, that is economically significant. The Company proposes to also continue to evaluate the acquisition of other high quality exploration properties in order to augment and strengthen its current mineral property portfolio. To date, factors indicating that the Company may meet its objective include: • Sandspring is a Canadian-based junior gold company with solid management; • the country of Guyana is mining friendly; and 19 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 • Toroparu contains a significant, 43-101 compliant resource. Summary of Quarterly Results The Company is an exploration stage entity engaged in the acquisition, exploration, evaluation and development of gold resource properties in Guyana.Prior to the Qualifying Transaction, the Company was a CPC engaged in the location and acquisition of a suitable target company to complete its Qualifying Transaction.The following table summarizes the quarterly results of the Company for the eight most recent quarters: Three Months Ended Net Loss Basic and Diluted Loss Per Share Total Assets Total Working Capital June 30, 2010 $ ) $ ) $ $ March 31, 2010 ) ) December 31, 2009 ) ) September 30, 2009 ) ) June 30, 2009 ) ) ) March 31, 2009 ) ) ) December 31, 2008 ) ) ) September 30, 2008 ) ) 1. Net Loss of $1,559,414 was made up mostly of stock based compensation of $335,436 as various existing options became vested, professional fees of $362,825 relating mostly to various legal expenses incurred as well as the Company’s audit expenses incurred for the annual financial statements along with the preparation of reviewed interim financial statements, shareholder information of $221,920 relating to the Company’s marketing efforts in Canada and abroad, salaries and other benefits of $187,977 to the various officers and employees of the Company, $141,742 of consulting fees for the management of Toroparu, and travel expenses of $123,585.The Company also incurred a foreign exchange loss of $79,965.All other expenses related to general administrative and operational costs. 2. Net Loss of $2,041,319 was made up mostly of stock based compensation of $1,030,947 as the various existing options vested further and new options were issued to certain directors and employees, professional fees of $203,660 relating to the preparation and filing of the short form prospectus, $134,579 of consulting fees for the management of Toroparu, travel expenses of $142,354, shareholder information of $176,719 relating mostly to the early exercise warrant program, and salaries and other benefits of $214,870 to the various officers and employees of the Company as staffing increased 20 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 due to the increased activities and responsibilities of running the Company’s exploration program.The Company also incurred a foreign exchange gain of $22,364.All other expenses related to general administrative and operational costs. 3. Net Loss of $2,024,292 was made up mostly of stock based compensation of $285,515, professional fees of $916,096 relating to the acquisition of GoldHeart, $181,561 of consulting fees for the management of Toroparu, travel expenses of $84,905 incurred during the private placement, and shareholder information of $112,847 relating to the filing of the prospectus.The Company also incurred a foreign exchange loss of $347,067.All other expenses related to general administrative and operational costs. 4. Net Loss of $21,708 related to administrative and operational costs of the CPC. 5. Net Loss of $8,899 related to administrative and operational costs of the CPC. 6. Net Loss of $88,213 was made up of acquisition fees expensed to G&A of $41,025, and travel expenses of $28,088 incurred pursuing a private placement.All other expenses related to general administrative and operational costs of the CPC. 7. Net Loss of $450,911 was made up of acquisition fees expensed to G&A of $438,494.All other expenses related to general administrative and operational costs of the CPC. 8. Net Loss of $12,474 related to administrative and operational costs of the CPC. Results of Operations Six months ended June 30, 2010, compared with six months ended June 30, 2009 The Company’s net loss totaled $3,600,733 for the six month period ended June 30, 2010, with basic and diluted loss per share of $0.05. This compares with a net loss of $97,112 with basic and diluted loss per share of $0.02 for the period ended June 30, 2009.The increase in net loss of $3,503,621 was due to: · Stock based compensation expense during the period ended June 30, 2010 was $1,366,383 compared to $nil for the period ended June 30, 2009.During the six month period ended June 30, 2010, the Company issued 1,120,000 options compared with nil in the comparative period.Stock based compensation expense varies due to the vesting terms of options.The options issued vested in accordance with the stock option plan.Users of the financial statements should be cautious of the valuation of stock based compensation since its calculation is subjective and can impact net loss significantly.The following table summarizes the stock options that were issued during the period. 21 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Expiry Date Options Issued Exercise Price Options Exercisable January 8, 2015 $ January 22, 2015 $ February 4, 2015 $ February 8, 2015 $ March 29, 2015 $ Of the 1,120,000 stock options granted during the period, 600,000 were granted to certain directors of the Company, 255,000 were granted to certain consultants to the Company, 215,000 were granted to certain employees of the Company, and 50,000 were granted to an officer of the Company.The stock options were granted to attract key personnel to the Company.The fair value of the stock options granted was determined using the Black-Scholes valuation model using subjective inputs. · Professional fees for the six month period ended June 30, 2010, were $566,533, an increase of $557,587 compared to the same period in 2009.This increase can be attributed tothe preparation and filing of the short form prospectus qualifying the distribution of the 7,500,000 Common Shares issued in connection with the private placement along with the Company’s audit expenses incurred in the preparation of the annual financial statements along with the review of the financial statements presented at June 30, 2010. · Consulting fees for the six months ended June 30, 2010 totaled $276,261 as compared to $nil for the six months ended June 30, 2009.The consulting fees are a direct result of the Company’s management of its exploration project. · Salaries and other benefits for the six months ended June 30, 2010 totaled $402,807 as compared to $nil for the six months ended June 30, 2009.The salaries are a direct result of the Company’s efforts to increase staffing in order to effectively manage the exploration of its mineral interest. · Shareholder information expense for the six months ended June 30, 2010 totaled $398,591 as compared to $19,423 for the six months ended June 30, 2009.This expense was incurred while educating shareholders on the activities of the Company, specifically the early exercise warrant program that was concluded on March 26, 2010 (See “Outlook and Overall Performance” above).The increase is also due to the Company’s efforts to inform potential investors both in Canada and abroad. · Travel expense for the six months ended June 30, 2010 totaled $266,329 as compared to $28,088 for the six months ended June 30, 2009.This increase is a result of the 22 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 advancing number of employees and officers that the Company currently has involved in its exploration as compared to the period ended June 30, 2009. · A foreign exchange loss of $56,901 was incurred during the six months period ended June 30, 2010 as compared to $nil for the six months ended June 30, 2009.The increase is a result of the implementation of the temporal method of foreign currency translation and the introduction of the Guyanese and US dollar accounts inherited upon the acquisition of GoldHeart. · All other increases in expenses related to the general working capital purposes of an exploration stage entity as compared to those of the CPC. Three months ended June 30, 2010, compared with three months ended June 30, 2009 The Company’s net loss totaled $1,559,414 for the three months ended June 30, 2010, with basic and diluted loss per share of $0.02. This compares with a net loss of $8,899 with basic and diluted loss per share of $0.00 for the three months ended June 30, 2009.The increase in net loss of $1,550,515 was due to: · Stock based compensation expense during the three months ended June, 2010 was $335,436 compared to $nil for the three months ended June 30, 2009.No options were granted during this period, but further vesting of existing options was responsible for the increase. · Professional fees for the three months ended June 30, 2010, were $362,825, an increase of $357,129 compared to the same period in 2009.This increase can be attributed to the Company’s audit expenses incurred in the audit of the annual 2009 financial statements along with the review of the financial statements presented at June 30, 2010. · Consulting fees for the three months ended June 30, 2010 totaled $141,742 as compared to $nil for the three months ended June 30, 2009.The consulting fees are a direct result of the Company’s management of its exploration project. · Salaries and other benefits for the three months ended June 30, 2010 totaled $187,977 as compared to $nil for the three months ended June 30, 2009.The salaries are a direct result of the Company’s efforts to increase staffing in order to effectively manage the exploration of its mineral interest. 23 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 · Shareholder information expense for the three months ended June 30, 2010 totaled $221,920 as compared to $3,203 for the three months ended June 30, 2009.This expense was incurred while educating shareholders on the activities of the Company, and attempting to inform investors in Canada and abroad. · Travel expense for the three months ended June 30, 2010 totaled $123,585 as compared to $nil for the three months ended June 30, 2009.This increase is a result of the advancing number of employees and officers that the Company currently has involved in its exploration as compared to the period ended June 30, 2009. · A foreign exchange loss of $79,965 was incurred during the year as a result of the implementation of the temporal method of foreign currency translation. · All other increases in expenses related to the general working capital purposes of an exploration stage entity as compared to those of the CPC. Private Placement use of proceeds The following table outlines the proposed use of funds from the net private placement proceeds received from the issuance of 17,143,000 subscription receipts on November 24, 2009 as compared to the actual costs incurred to June 30, 2010. Estimated Portion of Net Proceeds of the Private Placement Actual expenses incurred to 6/30/2010 Use of Proceeds Work Program 1.Exploration and Drilling Drill Program Recommended by $ $ Technical Report (Phase I & II) Additional Drilling, Exploration & $ $ Camp Costs 2.Mining Claim Renewals $ $ Payment of Revolving Debt and Reasonable $ $ Closing Expenses of GoldHeart and ETK (1) 24 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Payment of Costs Relating to Private Placement $ $ and Closing General and Administrative Costs (12 Months) $ $ Total $ $ (1)The total closing costs incurred by GoldHeart and ETK were higher than was originally anticipated due to the length of time it took to close the Qualifying Transaction. The following table outlines the proposed use of funds from the net private placement proceeds received from the issuance of 7,500,000 special warrants on March 26, 2010 as compared to the actual expenses incurred to 6/30/2010. Estimated Portion of Net Proceeds of the Private Placement Actual expenses incurred to 6/30/2010 Use of Proceeds Work Program Exploration and Drilling Drill Program Recommended by $ $ the Technical Report (Phase I & II) Geophysical, geochemical and engineering studies $ $ Payment of Costs Relating to Private Placement $ $ and Closing (1) General and Administrative Costs (12 Months) $ $ Total $ $ (1)The total closing costs incurred by the Company were higher than was originally anticipated due to the commission structure. 25 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Liquidity and Capital Resources Historically the Company’s sole source of funding has been the issuance of equity securities for cash.For the six month period ended June 30, 2010, the following equity transactions were completed: · On March 25, 2010, the Company concluded an early exercise warrant incentive program for its unlisted Common Share purchase warrants.The Warrants are currently exercisable at a price of $0.50 per share until November 24, 2012.The Company offered an inducement of an additional 0.08 of a Common Share per Warrant to each warrantholder that exercises its Warrants during a 30 calendar day early exercise period that commenced February 23, 2010 and expired on March 25, 2010. Under the program, the Company received gross proceeds of approximately $2.5 million and issued approximately 5,031,368 Common Shares pursuant to the exercise of the Warrants by holders during the early exercise period in accordance with the original terms of the Warrants and issued approximately 466,059 incentive shares to warrantholders.All incentive shares issued under the early exercise warrant program are subject to a four month hold period from the date of issuance. · On March 26, 2010, the Company completed itspreviously announced bought-deal private placement offering of Special Warrants.In connection with the completion of the bought-deal private placement of SpecialWarrants, the Company raised gross proceeds of $12 million, including the exercise ofthe full underwriters’ option of $2 million. Each Special Warrant was exercised for one (1)Common Share, pursuant to the qualification of the distribution of Common Shares issuable upon deemed exercise of the Special Warrants by way of short form prospectus dated April 28, 2010. The budgeted corporate activities of the Company account for about $2 million in 2010, while the budgeted exploration costs of Toroparu account for about $12 million in 2010.However, Toroparu is currently not in the production stage.As a result, the Company has no current sources of revenue and relies on the issuance of Common Shares to generate the funds required to advance its projects. The Company’s liquidity and ability to access capital resources fluctuates based on the trends previously identified under the heading “Trends”.Apart from these and the risk factors noted under the heading “Risk Factors” below, management is not aware of any other trends, commitments, events or uncertainties that would have a material effect on the Company’s liquidity and capital resources. 26 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 The Company maintains its surplus funds in cash and guaranteed investment certificates with Canadian banks. The Company’s working capital was $6,378,318 as at June 30, 2010.The Company expects to be adequately capitalized to fund its ongoing operations at the current level for the next nine months ending March 31, 2011.However, additional capital will be required from equity sources to complete the development of the Upper Puruni Property, if warranted.See “Risk Factors” below. Commitments The Alphonso Joint Venture provides that ETK shall commence commercial production, defined as production of 50,000 ounces of gold per year, beginning January 1, 2013.In addition, future exploration and development cost commitments for ETK under the venture are as follows: $ - Thereafter - Note Payable As a result of the Acquisition, the Company assumed a debt owed by ETK to Crescent Global Resources, a company controlled by Crescent Global Gold, in the amount of $1,074,268. 6/30/2010 12/31/2009 $ $ Balance, beginning of period - Assumed from ETK - Cash payment to CGR - ) Stock payment to CGR - ) Foreign exchange translation ) - Balance, end of period The outstanding balance is non interest bearing and was paid in full to CGR on July 13, 2010 (See “Subsequent Events” below). 27 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 Subsequent Events On June 3, 2010 The Company announced the completion of an updated NI 43-101 compliant mineral resource estimate for the Toroparu gold-copper deposit.The full NI 43-101 Technical Report was publically disclosed by the Company on July 16, 2010.The full text of the Technical Report is posted on SEDAR. On July 13, 2010, the Company paid the full balance of $274,611 ($261,934 USD) owed to CGR as a result of the debt assumed from ETK upon the acquisition of GoldHeart. On July 13, 2010, 20,000 options were exercised at gross proceeds to the Company of $10,000. Share Capital The Company is authorized to issue an unlimited amount of common shares.As of the date of this discussion the Company had 86,819,911 common shares outstanding.The Company also has 4,957,767 options, and 5,600,882 warrants outstanding that are outlined in the following tables: Options: Expiry Date Options Outstanding Exercise Price Remaining Contractual Life (Yrs) Options Exercisable May 15, 2012 $ November 24, 2014 $ January 8, 2015 $ January 22, 2015 $ February 4, 2015 $ February 8, 2015 $ March 29, 2015 $ Warrants: Number of Warrants Allocated Value Exercise Price Expiry Date $ $ November 24, 2012 28 Sandspring Resources Ltd. (An exploration stage entity) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 In addition, 529,120 compensation options, each convertible into one Common Share and one half of one warrant at a price of $0.35, are outstanding along with 300,000 broker warrants convertible into one Common Share at $1.60.Therefore the Company had 98,472,240 Common Shares outstanding on a fully diluted basis. Proposed Transactions There are no proposed transactions of a material nature being considered by the Company. Related Party Transactions The Company’s transactions are in the normal course of business and are recorded at the exchange amount.All amounts due to related parties are non-interest bearing and payable on demand. (a)Included in accounts payable and accrued liabilities are the following amounts due to related parties: 6/30/2010 12/31/2009 Travel expenses reimbursed to the President of the Company, $
